Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Fonville appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his sentence. Because Fonville’s Guidelines range remains unchanged under Amendment 750 to the Sentencing Guidelines, we *878find no reversible error. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.